DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/US18/22338 filed March 14, 2018, which claims benefit of US Document No. 62/472,727 filed March 17, 2017.
Status
This Office Action is in response to Applicants' Communication filed on March 3, 2021 in which Claim 11 is amended to change the breadth of the claims.  Claims 1-15 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statement (IDS) filed January 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Rejections Withdrawn
Applicant's arguments, see page 1, 2nd and 3rd paragraph of the Remarks, filed March 3, 2021, with respect to Claims 11 and 12 have been fully considered and are persuasive. The rejection of Claims 11 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 11 in the set of Claims dated March 3, 2021.

	The following ground of rejection of record in the previous Office Action are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Petermann et al (WO 2015/041973 A1).
	Applicants claimed a process for recovering an esterified cellulose ether from a reaction product mixture obtained from a reaction of (a) a cellulose ether with (b) an aliphatic monocarboxylic acid anhydride or a di- or tricarboxylic acid anhydride or a combination of an aliphatic monocarboxylic acid anhydride and a di- or tricarboxylic acid anhydride, wherein the process comprises the steps of (i) contacting the reaction product mixture with an aqueous liquid and precipitating the esterified cellulose ether from the reaction product mixture, and (ii) isolating the precipitated esterified cellulose ether from the mixture obtained in step (i), wherein a cellulose ether is added 
The Petermann et al WO publication discloses a process for recovering an esterified cellulose ether from a reaction product mixture obtained from a reaction of (a)
cellulose ether with (b) an aliphatic monocarboxylic acid anhydride or a di- or tricarboxylic acid anhydride or a combination of an aliphatic monocarboxylic acid anhydride and a di- or tricarboxylic acid anhydride, comprises the steps of (i) contacting the reaction product mixture with an aqueous liquid to precipitate the esterified cellulose ether from the reaction product mixture, (ii) isolating the precipitated esterified cellulose ether from the mixture obtained in step (i), and (iii) suspending the isolated esterified cellulose ether in an aqueous liquid to provide a suspension,  and (iv) recovering the esterified cellulose ether from the suspension of step (iii) (see abstract).  This .
Response to Arguments
Applicant's arguments filed March 3, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the Petermann et al WO publication fail to disclose adding a cellulose ether in step (i), despite the fact that the Petermann et al WO publication discloses the step (i) as recited in the instant claims.  This argument is not persuasive since it is clear in the instantly claimed invention and in the Petermann et al WO publication that the reaction product mixture recited in step (i) of the instant Claim 1 recites the cellulose ether being added as part of the reaction product mixture in step (i) and is also disclosed as a component in the reaction product mixture in step (i) in the Petermann et al WO publication.  It is not clear and there is no indication that the cellulose ether recited in the last two line of instant Claim 1 is being added as an additional component in step (i) or is the last two lines is reciting the option of adding the cellulose ether to the aqueous liquid before combining the aqueous liquid with the reaction product mixture, whereby the latter option does not matter since the aqueous liquid is still part of the reaction product mixture.  In either case, no unexpected results have been show in comparison to the Petermann et al WO publication.  Accordingly, the rejection of Claim 1 under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Petermann et al (WO 2015/041973 A1) is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Petermann et al (WO 2015/041973 A1).
	Applicants claimed a process for recovering an esterified cellulose ether from a reaction product mixture obtained from a reaction of (a) a cellulose ether with (b) an aliphatic monocarboxylic acid anhydride or a di- or tricarboxylic acid anhydride or a combination of an aliphatic monocarboxylic acid anhydride and a di- or tricarboxylic acid anhydride, wherein the process comprises the steps of (i) contacting the reaction product mixture with an aqueous liquid and precipitating the esterified cellulose ether from the reaction product mixture, and (ii) isolating the precipitated esterified cellulose ether from the mixture obtained in step (i), wherein a cellulose ether is added 

cellulose ether with (b) an aliphatic monocarboxylic acid anhydride or a di- or tricarboxylic acid anhydride or a combination of an aliphatic monocarboxylic acid anhydride and a di- or tricarboxylic acid anhydride, comprises the steps of (i) contacting the reaction product mixture with an aqueous liquid to precipitate the esterified cellulose ether from the reaction product mixture, (ii) isolating the precipitated esterified cellulose ether from the mixture obtained in step (i), and (iii) suspending the isolated esterified cellulose ether in an aqueous liquid to provide a suspension,  and (iv) recovering the esterified cellulose ether from the suspension of step (iii).  See Example 1 of the Petermann et al WO publication wherein 208.1 parts by weight of glacial acetic acid, 84.5 parts by weight of acetic anhydride, 100 parts by weight of a hydroxypropyl methylcellulose (HPMC) with a moisture content of 2% by weight, 10.6 parts by weight of succinic anhydride and 95.0 parts by weight of sodium acetate (water free) were introduced into a reaction vessel under thorough stirring.  The Petermann et al WO publication discloses the HPMC as having a methoxyl substitution of 28.8 % and a hydroxypropoxyl substitution of 8.8 %, measured according to the United States Pharmacopeia and National Formulary, Hypromellose (hydroxypropyl methyl cellulose), which corresponds to a DSmethoxyl of  1.88 and an MShydroxypropyl of 0.24. The Petermann publication discloses the HPMC as having a viscosity of about 3 mPa-s, measured as a 2 % solution in water at 20 °C. The weight average molecular weight of the HPMC was about 20,000 Daltons.  The mixture was heated at 85° C with agitation for 3.0 hours to effect esterification.  After 3.0 hour reaction time the esterified HPMC product in the hot reaction mixture was precipitated by transferring the hot reaction mixture slowly into 5750 parts of water with a temperature of about 20 °C. The precipitated HPMCAS was separated from the remainder of the aqueous slurry.  The ratio between the cellulose ether added to the reaction product mixture and the cellulose ether utilized for producing the esterified cellulose ether disclosed in Example 1 of the Petermann publication fall within the limitation of 0.05:1 to 5:1 range recited in instant Claims 5 and 6.  The HPMC as having a viscosity of about 3 mPa-s disclosed in the Petermann publication fall within the viscosity range of from 1.5 to 50 mPa•s range methoxyl of 1.88 and an MShydroxypropyl of 0.24, which meet the DSmethoxyl range of 1.0 to 2.7 recited in instant Claim 12 and the instantly claimed MShydroxypropyl range of 0.40 to 1.30 is embrace by the general teaching for an MShydroxypropyl of 0.05 to 1.1 disclosed at line 8 of page 6 of the Petermann publication. 
	The instantly claimed process for recovering an esterified cellulose ether from a reaction product mixture differs from the process for recovering an esterified cellulose ether from a reaction product mixture disclosed in the Petermann et al WO publication by reciting a method of reducing the tackiness of an esterified cellulose ether as recited in instant Claim 15.
However, the method or reducing the tackiness of an esterified cellulose ether in a process for recovering the esterified cellulose ether from a reaction product mixture as recited in instant Claim 15 embraces the method disclosed in the Petermann since steps, per se, used to carry the tackiness reduction is generally the same as the method for recovering the esterified cellulose ether from a reaction product mixture as recited in instant Claim 1 and as disclosed in the Petermann et al WO publication. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention to having the Petermann et al WO publication before him to carry out the instantly claimed process for recovering an esterified cellulose ether from a reaction product mixture in view of their closely related structures and the resulting expectation of increasing the bioavailability of poorly water-soluble drugs.
Response to Arguments
March 3, 2021 have been fully considered but they are not persuasive. Applicants argue against the rejection on the ground that the Petermann et al WO publication fail to disclose adding a cellulose ether in step (i), despite the fact that the Petermann et al WO publication discloses the step (i) as recited in the instant claims.  This argument is not persuasive since it is clear in the instantly claimed invention and in the Petermann et al WO publication that the reaction product mixture recited in step (i) of the instant Claim 1 recites the cellulose ether being added as part of the reaction product mixture in step (i) and is also disclosed as a component in the reaction product mixture in step (i) in the Petermann et al WO publication.  It is not clear and there is no indication that the cellulose ether recited in the last two line of instant Claim 1 is being added as an additional component in step (i) or is the last two lines is reciting the option of adding the cellulose ether to the aqueous liquid before combining the aqueous liquid with the reaction product mixture, whereby the latter option does not matter since the aqueous liquid is still part of the reaction product mixture.  In the arguments under the 35 U.S.C. 103 rejection subheading, Applicants argue a reduction in coagulation and tackiness of the particles of the esterified cellulose ether during or after precipitation.  This argument is not persuasive since the process steps in the instant claims and the in the Petermann et al WO publication are substantially the same.  Accordingly, the rejection of Claim 1 under 35 U.S.C. 103 as being unpatentable over Petermann et al (WO 2015/041973 A1) is maintained for the reasons of record.

Summary
	No claim has been allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623